Title: To Alexander Hamilton from John Laurance, 10 December 1797
From: Laurance, John
To: Hamilton, Alexander



Philadelphia Dec 10 1797
My dear sir

I have sent our Friend R Lennox 2000 Dollars on account of the obligation given by us to J Mark payable this Month. I have remitted the Sum on Condition it is Credited on the Mortgage of J Mark to R Gilchrist and indorsed on the Note as being so. My intention was, to have paid also, 2000 Dollars more, without any determination on the Interest I shall eventually hold in the purchase, but because I could have done it: but in addition to the Sums I have paid for T Cooper I had a Note from Ogden Hoffman Indorsed by his Father, for that amount. This Note I supposed would be paid but it was protested the 14th of November and now lies unpaid at the Branch Bank.
I have paid, on the purchase from J Mark, before the remittance to R Lennox upwards of 10.100 Dollars, exclusive of Interest on the same from 9 Jany 1796 and the present remittance will make my payment in full, or very near it: provided your Interest and mine are equal, but not so, if I am to take the quantity you suppose: however if that Note had been paid I should have applied the Money that way, which would have exceeded my Share. You offered me a Loan of 1500 Dollars in case I took the quantity you supposed I ought to take. I hope therefore you will not be embarrassed, in making such payment as will satisfy Mr Lennox. I am confident he will be very well disposed to grant any indulgence that may not be unreasonable. I am satisfied the question of Interest, between us, should remain open; for I am not indisposed to hold the Interest you think I ought to take, but the heavy payments I have made for T Cooper added to the disappointment of payment of the Note from Messrs Hoffmans have drained me of nearly all my active Funds, and money from the Country, although I have much due to me, is very tardy in its progress. Pry how are the affairs of Ogden Hoffman and his Father circumstanced? I have proposed Ogden an arrangement but have not heard from him. If he can’t make it, and can make any with you, so that the produce of the Note can come into your hands to be applied to the payment of R Lennox to be credited on the Mortgage and indorsed on the Note aforesaid as being so, I shall be well satisfied, leaving the question of Interest, in the purchase from J Mark still open between us. It may be in your power to do it, as I have understood some Friends meant to come forward with a Loan to extricate Ogden & his Father. The Note lies under protest in the Branch Bank is for 2000 Dollars with Interest from 14 Novr last and charge of protest.
I am   My dear sir   very sincerely yours

John Laurance
Col A Hamilton

